Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recites the limitation "at least one rolling element" in lines 2-3.  It is indefinite because it unknown if it is the same rolling element or a different rolling element. For the purpose of examination, it will be the same rolling element as referenced in the claims before it.
Claims 6-7 and 10, which are dependent on the indefinite claims, are similarly rejected. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimes (US 20180347642 A1) in view of Andersson (US 4705491 A).

Kimes discloses a clutch assembly (10, in fig. 1) comprising:

Regarding claim 1, a hub (196) that is rotatable about a rotational axis (15);
 a linear actuator (171) having a translator (funnel-shaped cams 174 and 176) mounted concentrically over the hub (196);
 a bearing assembly (spaced guide pins, not shown) at an interface (inner surface of the member 12 and an outer surface of the hub 196) between the translator (174 and 176) and the hub (196) (para. [0083], “The actuator 171 also preferably includes a set of spaced guide pins (not shown) sandwiched between inner surface of the member 12 and an outer surface of the hub 196 and extending along the rotational axis 15. The inner surface and the outer surface may have V-shaped grooves or notches (not shown) formed therein to hold the guide pins.”)
the bearing assembly (spaced guide pins, not shown) permitting a transmission of torque between the translator (174 and 176) and the hub (196) while allowing for axial movement of the translator (174 and 176) in a direction along the rotational axis (15) relative to the hub (196, para. [0080-0083], shows the bearing assembly helps the hub 196 permits a transmission of torque to the translator 174 and 176 and allows axial movement of the translator along the rotational axis 15.)
Kimes does not disclose wherein the bearing assembly includes at least one rolling element.
Andersson teaches wherein the bearing assembly (3 with balls 7, 8, 9) includes at least one rolling element (7, 8, 9) for the purpose of having better stabilization with the benefits of shock absorbing and reducing wear (col. 4, lines 66-68).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replaced the guide pins of Kimes with the bearing assembly with a cage as taught by Andersson for the purpose of having better stabilization with the benefits of shock absorbing and reducing wear (col. 4, lines 66-68).
Regarding claim 2, Kimes in view of Andersson discloses (in Andersson fig. 2) the clutch assembly of claim 1 wherein: the at least one rolling element is a ball bearing, a ball, a roller, or a needle (7, 8, 9).
Regarding claim 3, Kimes in view of Andersson discloses (in Andersson fig. 2) the clutch assembly of claim 1 wherein: the bearing assembly further includes a cage (3); and the at least one rolling element (7, 8, 9) is entrapped by the cage (3).
Regarding claim 4, Kimes in view of Andersson (Kimes fig. 1 and Andersson fig. 2) discloses the clutch assembly of claim 3 wherein: the cage (Andersson 3) encompasses a full circumference of the interface between the translator (174 and 176 Kimes) and the hub (196 Kimes).
Regarding claim 5, Kimes in view of Andersson discloses (in Andersson fig. 2) the clutch assembly of claim 4 wherein: the cage (3) includes a plurality of raceways (4, 5, 6), with at least one of the raceways (4, 5, 6) having at least one rolling element (7, 8, 9) retained therein.
Regarding claim 6, Kimes in view of Andersson and discloses (in Andersson fig. 2) the clutch assembly of claim 5 wherein: the plurality of raceways (4, 5, 6) includes at least three raceways (4, 5, 6).
Regarding claim 7, Kimes in view of Andersson discloses the clutch assembly of claim 5 wherein: the at least one of the raceways (4, 5, 6) has two rolling elements (7, 8, 9) retained therein (Andersson fig. 1 shows guide grooves 4 can retain at least four balls 7).
Regarding claim 8, Kimes in view of Andersson discloses the clutch assembly of claim 3 wherein: the cage (3) is divided into individual cage segments (Anderson fig 2. shows the cage 3 is divided into a plurality of cage segments, each segment containing a guide groove 4, 5, 6).
Regarding claim 9, Kimes in view of Andersson discloses (in Andersson fig. 2) the clutch assembly of claim 8 wherein: each cage segment (3) includes a raceway (4, 5, 6), with at least one of the raceways (4, 5, 6) having at least one rolling element (5, 6, 7) retained therein.
Regarding claim 10, Kimes in view of Andersson discloses the clutch assembly of claim 9 wherein: the at least one of the raceways (4, 5, 6) has two rolling elements (7, 8, 9) retained therein (Andersson fig. 1 shows guide grooves 4 can retain at least four balls 7).
Regarding claim 11, Kimes in view of Andersson discloses (in Kimes fig. 1) the clutch assembly (10) of claim 1 wherein: the linear actuator (171) further includes a stator (135) having a stator coil (166) and the translator (174, 176) arranged adjacent to the stator (135), the translator (174, 176)  being axially movable, depending on polarity of electrical current of the stator coil (166), relative to the hub (196) in the direction along the rotational axis (15) between at least first and second positions (para. [0079-0080], when the coil 166 is energized, it causes the actuator 171 to move between 5 positions along the rotational axis. Which then causes the hub 196 to either push/pull the springs 192 and 192 that moves the funnel-shaped cam translator 174 and 176 along the same axis 15).
Regarding claim 12, Kimes in view of Andersson discloses (in Kimes fig. 1) the clutch assembly (10) of claim 1 further comprising: a coupling member (12 and 13; 32 and 33) supported for rotation about the rotational axis (15, para. [0076], “In other words, the electromechanical apparatus or motor 144 controls the operating mode of a pair of coupling apparatus, each of which has drive and driven members supported for rotation relative to one another about the common rotational axis 15 of the output shaft 19. Each driven member may be the pocket plate 12 or 32 and the drive member may be the notch plate 13 or 33.”), and the hub (196), with the translator (174, 176) concentrically mounted thereon, being mounted concentrically over a portion of the coupling member (12, 32).
Regarding claim 13, Kimes in view of Andersson discloses (in Kimes fig. 1) he clutch assembly of claim 12 wherein: the linear actuator (171) further includes a stator (135) having a stator coil (166); and the translator (174, 176) arranged adjacent to the stator (135), the translator (174, 176)  being axially movable, depending on polarity of electrical current of the stator coil (166), relative to the hub (196) and the portion of the coupling member (12, 32) in the direction along the rotational axis (15) between at least first and second positions (para. [0079-0080, 0083], when the coil 166 is energized, it causes the actuator 171 to move between 5 positions along the rotational axis. Which then causes the hub 196 to either push/pull the springs 192 and 192 that moves the funnel-shaped cam translator 174 and 176 axially along the coupling member 12 and the same rotational axis 15).
Regarding claim 14, Kimes in view of Andersson discloses (in Kimes fig. 1) the clutch assembly of claim 12 wherein: the coupling member is a pocket plate (12 or 32).
Regarding claim 15, Kimes in view of Andersson discloses (in Kimes fig. 1) the clutch assembly of claim 12 wherein: the coupling member is a notch plate (13 or 33).
Regarding claim 16, Kimes discloses a clutch assembly (10, fig. 1) comprising: first and second coupling members (12 and 32; 13 and 33, respectively) supported for rotation relative to one another about a rotational axis (15), 
and at least one locking member (23, 43) for selectively mechanically coupling the coupling members (12 and 13; 32 and 33) together to prevent relative rotation of the coupling members (12 and 13; 32 and 33) with respect to each other in at least one direction about the rotational axis (15, para. [0072]);
 a hub (196) mounted concentrically over a portion of the first coupling member (12 and 32) and being rotatable about the rotational axis (15),
a linear actuator (171) having a stator (135) and a translator (174, 176), 
the stator (135) including a stator coil (166) to create a magnetic flux when the stator coil (166) is energized with electrical current, 
a bearing assembly (spaced guide pins, not shown) at an interface (inner surface of the member 12 and an outer surface of the hub 196) between the translator (174 and 176) and the hub (196) (para. [0083], “The actuator 171 also preferably includes a set of spaced guide pins (not shown) sandwiched between inner surface of the member 12 and an outer surface of the hub 196 and extending along the rotational axis 15. The inner surface and the outer surface may have V-shaped grooves or notches (not shown) formed therein to hold the guide pins.”)
the bearing assembly (spaced guide pins, not shown) permitting a transmission of torque between the translator (174 and 176) and the hub (196) while allowing for axial movement of the translator (174 and 176) relative to the hub (196) in a direction along the rotational axis (15, para. [0080-0083], shows the bearing assembly helps the hub 196 permits a transmission of torque to the translator 174 and 176 and allows axial movement of the translator along the rotational axis 15.)
the translator (174, 176) arranged adjacent to the stator (135) and mounted concentrically over the hub (196) and being rotatable about the rotational axis (15); 
and the translator (174, 176) being axially movable, depending on polarity of electrical current of the stator coil (166), relative to the hub (196) in the direction along the rotational axis (15) between at least first and second positions (para. [0079-0080], when the coil 166 is energized, it causes the actuator 171 to move between 5 positions along the rotational axis. Which then causes the hub 196 to either push/pull the springs 192 and 192 that moves the funnel -shaped cam translator 174 and 176 along the same axis 15).
 the translator (174, 176) further configured to move the at least one locking member (23, 43) as the translator (174, 176) moves between the first and second positions whereby the first and second positions correspond to first and second operating modes of the coupling members (12 and 13; 32 and 33, [para. [0072] shows the locking member 23 moves between a first extended position and a second extended position corresponding to the coupling members)
Kimes does not disclose wherein the bearing assembly includes at least one rolling element.
Andersson teaches wherein the bearing assembly (3 and balls 7, 8, 9) includes at least one rolling element (7-9) for the purpose of having better stabilization with the benefits of shock absorbing and reducing wear (col. 4, lines 66-68).
It would have been obvious to one of ordinary skill in the art before the effectively - stabilization with the benefits of shock absorbing and reducing wear (col. 4, lines 66-68).
Regarding claim 17, Kimes in view of Andersson (in Andersson fig. 2) discloses the clutch assembly of claim 16 wherein: the at least one rolling element is a ball bearing, a ball, a roller, or a needle (Andersson 7, 8, 9).
Regarding claim 18, Kim in view of Andersson discloses (in Andersson fig. 2) the clutch assembly of claim 16 wherein: the bearing assembly further includes a cage (3); and the at least one rolling element (7, 8, 9) is entrapped by the cage (3).
Regarding claim 19, Kim in view of Andersson discloses (in Kimes fig. 1) the clutch assembly of claim 16 wherein: the first coupling member is a pocket plate (12, 32) and the second coupling member is a notch plate (13, 33).
Regarding claim 20, Kim in view of Andersson discloses (in Kimes fig. 1) the clutch assembly of claim 16 wherein: the first coupling member is a pocket plate (12, 32) and the second coupling member is a notch plate (13, 33).
Kim in view of Andersson does not discloses the clutch assembly of claim 16 wherein: the first coupling member is a notch plate and the second coupling member is a pocket plate.
While Kimes in view of Andersson is silent as to wherein the first coupling member is a notch plate and the second coupling member is a pocket plate, reversal of parts is well known in the art and accordingly it would have been obvious to a person having ordinary skill in the art to have reversed the pocket plate and notch plate of Kimes to allow for alternative locking the drive and driven members during operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimes (US 20190170198 A1) discloses another similar clutch assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656